United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mesquite, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael C. Paul, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1468
Issued: March 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2008 appellant, through his representative, filed a timely appeal from the
January 18, 2008 merit decision of the Office of Workers’ Compensation Programs, which
denied compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On June 28, 2006 appellant, then a 49-year-old letter carrier, filed a claim alleging that
his depression, anxiety and lack of self-esteem were a result of his federal employment:
“Oppressed by Postmaster (constant threat of discipline, loss of advancement opportunity,
unrealistic expectations) doing more and more under duress. Workforce allowed to badger,
harass, slander -- me! Causing hostile work environment.” In a supporting statement, he

implicated “manufactured stress hostile work environment, continuing threats of discipline, held
to higher standards, mostly the discrimination!” Under the previous management in 1993, 1995
and 1997, appellant stated, “same scenario, manufactured stress, higher standards than all other
offices, discrimination, threats of discipline.” He first became aware of his illness on
September 30, 2005.
The employer controverted appellant’s claim. The employer stated that he was detailed
on a higher level several times during the period. The employer stated that the work
environment did not change and that discipline was given to individuals as needed for corrective
action. The employer added that it held appellant to the same standards as all other employees.
On August 9, 2006 the Office asked appellant to describe in detail the employment
conditions or incident that he believed contributed to his illness and to be as specific as possible.
It also asked appellant to provide statements from any person who could verify his allegations.
In an August 3, 2006 statement to the employer’s Office of the Inspector General (OIG),
appellant explained that before September 30, 2005 he had joy in his life for the first time in a
long time and everything was working out as planned. Then a new administrator came in with a
reputation for being tough “and everything turned upside down.” Appellant was required to go
through an audit, he subsequently returned to a route and he was then held to higher standards
than the rest of the workforce. He believed that he was being systematically discredited. When
the workforce realized he was on the outs with management, they made innuendos and badgered
and harassed him.
Over the years, appellant pursued allegations against management through the grievance
procedure and the Equal Employment Opportunity (EEO) Commission. He submitted many
documents relating to these administrative claims.
In a decision dated September 15, 2006, the Office denied appellant’s claim for
compensation benefits. Noting no independent evidence corroborating his allegations, the Office
found that appellant failed to establish a factual basis for his claim.
Appellant, through his representative, requested reconsideration. He asked the Office for
assistance in gathering information that was in the hands of the employer, in particular, the home
addresses of witnesses. Appellant asked the Office to solicit sworn statements from four named
individuals and to request a list of all letter carriers from that branch, including their names and
either a home or office address where they might be reached by mail.
Appellant submitted, among other things, a statement signed by Ricky L. Barlett, a union
representative:
“I was a witness of a meeting between O.I.G. and [appellant]. The O.I.G. asked
[him] many questions about the reason why he was claiming he was stressed at
work. The man representing the O.I.G. was very rude and verbally abused
[appellant] many times. There was a few times that I had to calm him down
because of his harshness toward [appellant]. I can[no]t remember anything else.”

2

Appellant also submitted a September 12, 2007 statement from “Malcolm”:
“Yes, there was a lot of hostility between the Postmaster … and [appellant]. The
way I remember it was when he went out on sick leave for hip problems and then
it just elevated pass the boiling point. [Appellant] came back some [?] and
management stayed on him and harassed him for any little thing they could make
up. Management just would n[o]t give him any room to breathe. All carriers
were doing the same things that management was getting on [appellant] about in
the office and street. [Appellant] is a good employee and coworker, but
management would n[o]t let him be that or be a good leader in management.”
Appellant submitted union publications to corroborate workplace hostility. He submitted
a newspaper article from the year 2000 about the late delivery of mail by appellant’s workplace
and a rash of resignations and injuries since January of that year. Appellant, through his
attorney, argued that he had cited several compensable work factors and had provided
corroboration in the form of statements and documentation that the cited events and conditions
did in fact occur, including the building stress of overwork, the confrontations with and the
harassment of management, the unjust investigation culminating in the OIG special agent’s
intimidating and physically threatening behavior.
In a decision dated January 18, 2008, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that the evidence he submitted failed to
overcome the deficiencies in his claim.
On appeal, appellant criticized the Office’s January 18, 2008 decision, including the
failure to acknowledge Mr. Barlett’s statement. He asks the Board to give his case a thorough
review, to consider all the evidence, to answer each allegation of failure to abide by procedure
and regulation and to explain fully the ensuing decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 But
workers’ compensation does not cover each and every injury or illness that is somehow related to
employment.2 An employee’s emotional reaction to an administrative or personnel matter is
generally not covered. Nonetheless, the Board has held that error or abuse by the employing
establishment in an administrative or personnel matter or evidence that the employing
establishment acted unreasonably in an administrative or personnel matter, may afford coverage.3

1

5 U.S.C. § 8102(a).

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Margreate Lublin, 44 ECAB 945 (1993).

3

Perceptions alone are not sufficient to establish entitlement to compensation. To discharge
his burden of proof, a claimant must establish a factual basis for his claim by supporting his
allegations with probative and reliable evidence.4
ANALYSIS
At the outset, it is useful to approach this case from a broad perspective. When appellant
filed his June 28, 2006 claim for compensation, he stated that he first became aware of his illness
on September 30, 2005. Before September 30, 2005, as he explained to the OIG, he had joy in
his life for the first time in a long time and everything was working out as planned. So the scope
of the claim he filed and the scope of that claim’s adjudication, begins with events on and after
September 30, 2005. It is clear from appellant’s supporting statement and from the impressive
amount of documentation he submitted, that he had essentially the same complaints on prior
occasions in 1993, 1995 and 1997. But those complaints are not particularly germane to the
claim he filed on June 28, 2006. Appellant’s June 28, 2006 claim for compensation will stand on
its own merits.
Appellant attributes his depression, anxiety and issues of self-esteem to the conduct of his
employer, to the arrival of a new administrator who came in with a reputation for being tough.
The problem is that workers’ compensation does not cover such claims as a general rule.
Emotional injuries that arise from administrative or personnel issues generally are outside the
scope of the Act. So to the extent that appellant implicates the actions of his employer, his claim
fails.
The Board recognizes an exception where the employer commits a specific error or
abuse. But to bring his claim within this exception, appellant must establish a specific
administrative error or abuse by the weight of the factual evidence. This is where his claim fails.
It is not enough for appellant to make general allegations of hostility and discrimination.
Allegations of oppression, threats of discipline, loss of advancement opportunity, unrealistic
expectations and being held to higher standards are too vague to establish a compensable factor
of employment. Appellant has pursued specific allegations of managerial misconduct through
grievances and EEO complaints. Indeed, the bulk of his substantial case record consists of
documents from these administrative claims.5 But it does not appear that appellant has met any
success in proving his allegations. He has submitted no finding or final decision holding that the
employer committed any of the errors or abuses alleged. Should appellant receive such a finding
or decision, he may submit that evidence to the Office for the purpose of laying a factual

4

Ruthie M. Evans, 41 ECAB 416 (1990).

5

On September 11, 2006 the Office received over 1,300 pages of documents relating to appellant’s various
grievances and EEO complaints. These document do not serve appellant’s interest in establishing a compensable
factor of employment, in part because allegations pertaining to errors or abuses or employment factors prior to
September 30, 2005 are not particularly relevant to his June 28, 2006 claim for compensation and in part because
neither the Office nor the Board is the proper forum for adjudicating grievances and EEO complaints.

4

foundation for his entitlement to workers’ compensation. Without that finding or decision, the
record is basically one of unsubstantiated allegations.6
Appellant, through his attorney, argues that his statements should stand as facts. But the
employer has controverted the claim, stating that appellant was detailed on a higher level several
times during the period, that the work environment did not change, that discipline was given as
needed and that appellant was held to the same standards as all other employees. Even without
the employer’s controversion, appellant has the burden to substantiate or corroborate his
allegations with probative and reliable evidence.7 The primary reason for requiring factual
evidence from the claimant in support of his allegations of stress in the workplace is to establish
a basis in fact for the contentions made, as opposed to mere perceptions of the claimant, which in
turn may be fully examined and evaluated by the Office and the Board.8
Appellant points specifically to an exchange in which his supervisor, Skip French, stated,
“It never ends, does it?” To which he responded: “I did n[o]t start this.” Mr. French replied: “I
know who [wi]ll end it.” Appellant argues that this was a threat, “an ominous threat implying
strongly a future bad conclusion for the claimant based on [Mr.] French’s supervisory authority.”
The Board is not convinced that the supervisor’s reply constitutes a compensable factor of
employment. Oral reprimands and disciplinary matters are not generally covered by workers’
compensation.9 But, more to the point, it appears this incident occurred some time before
July 15, 1997, when appellant signed a statement describing the interaction. So this incident
occurred well outside the scope of his June 28, 2006 claim for compensation.
Appellant submitted a statement from Mr. Barlett, a union representative who witnessed
the interaction between appellant and an OIG special agent. Mr. Barlett stated that the agent was
“very rude and verbally abused” appellant many times. The trouble with such statements,
whether they come from appellant or a witness, is that they do not provide sufficient detail to
permit an informed assessment of the truth of the matter asserted. The witness never explained
how the agent was rude or verbally abusive, never mentioned what was said or how exactly the
agent said it. The only thing the witness offered was his subjective opinion that the agent treated
appellant harshly. The Board finds that this evidence has diminished probative value.
The same deficiency is found in the September 12, 2007 statement from “Malcolm.” The
witness asserted hostility and harassment without supplying the details necessary to allow an
informed assessment of his perception. This evidence is far too vague to establish a
compensable factor of employment.
6

A settlement, whereby the parties agree to resolve a complaint without admission or prejudice to either side, is
no proof the complaint had merit.
7

Appellant’s attorney cites to cases involving injuries caused by physical acts, whereas emotional condition
claims usually center on an employee’s perception of treatment. In such claims, a claimant’s unsubstantiated
allegations are generally held to be insufficient to establish a compensable factor of employment. See Ruthie M.
Evans, supra note 4.
8

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

9

See Barbara E. Hamm, 45 ECAB 843 (1994); Joseph F. McHale, 45 ECAB 669 (1994).

5

Appellant argues that several publications support his claim of hostility and overwork.
But none of this evidence addresses him specifically or any error or abuse directed towards him.
The evidence is, at best, of general application and is not particularly supportive of his claim for
compensation. The newspaper article comes from the year 2000, again, well before the scope of
his June 28, 2006 claim.
On his claim form, appellant faulted the employer for allowing the workforce to badger,
harass and slander him. But he submitted no specific proof that coworkers actually badgered,
harassed or slandered him or that the employer in fact allowed coworkers to do so.
The Board finds that appellant has not met his burden of proof to establish a factual basis
for his claim. Appellant has not submitted probative and reliable factual evidence to establish
error or abuse in any administrative or personnel matter. Without proof of error or abuse, he has
not demonstrated that his claim falls within the scope of workers’ compensation.10 The Board
will therefore affirm the Office’s January 18, 2008 decision denying his June 28, 2006 claim for
benefits.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

10

It is for this reason that the Office need not review the medical evidence of causal relationship. Whether an
incident at work caused or aggravated a diagnosed medical condition does not become an issue until the claimant
establishes that the incident is compensable and comes within the scope of workers’ compensation. See Margaret S.
Krzycki, 43 ECAB 496 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

